Name: 93/97/EEC: Council Decision of 9 February 1993 on the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles (MFA)
 Type: Decision
 Subject Matter: international trade;  leather and textile industries;  international affairs
 Date Published: 1993-02-16

 Avis juridique important|31993D009793/97/EEC: Council Decision of 9 February 1993 on the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles (MFA) Official Journal L 038 , 16/02/1993 P. 0033COUNCIL DECISION of 9 February 1993 on the conclusion of the Protocol maintaining in force the Arrangement regarding international trade in textiles (MFA)(93/97/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113, Having regard to the proposal from the Commission, Whereas the Commission took part, on behalf of the Community, in the negotiations on the maintenance in force of the Arrangement regarding international trade in textiles (MFA) (1); Whereas these negotiations led to the establishment of a Protocol maintaining in force the MFA for a further period of 12 months until 31 December 1993; Whereas this Protocol should be approved on behalf of the European Economic Community, HAS DECIDED AS FOLLOWS: Article 1 The Protocol maintaining in force the Arrangement regarding international trade in textiles, which was adopted by the GATT Textiles Committee on 9 December 1992, is hereby approved on behalf of the European Economic Community. The text of the Protocol is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to notify acceptance of the said Protocol on behalf of the European Economic Community, in accordance with paragraph 3 of the Protocol. Done at Brussels, 9 February 1993. For the Council The President B. WESTH (1) OJ No L 341, 4. 12. 1986, p. 34.